Citation Nr: 1342627	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-47 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression or dysthymic disorder.

3.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected lumbosacral strain.  

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to an increased evaluation for lumbosacral strain, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for diabetes mellitus, type II, and an evaluation in excess of 10 percent for lumbosacral strain.  It is also on appeal from an October 2010 rating decision that denied service connection for a left leg disability, dysthymic disorder and PTSD.  

During the pendency of the appeal, a May 2010 rating decision assigned a 40 percent evaluation for the Veteran's lumbosacral strain, effective the date of the claim.  

The issue of entitlement to service connection for a left leg disability, to include as secondary to service-connected lumbosacral strain, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  During a June 2013 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal for service connection for diabetes mellitus, type II, and his appeal for an increased rating for lumbosacral strain.  

2.  The evidence does not show that the Veteran engaged in combat or experienced a stressor during active duty.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's depression or dysthymic disorder is related to active duty.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for diabetes mellitus, type II.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204(b) (2013). 

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for an increased evaluation for lumbosacral strain.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204(b) (2013). 

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  Depression or dysthymic disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the June 2013 hearing, the Veteran stated that he wished to withdraw his appeal for service connection for diabetes mellitus, type II, and his appeal for an increased rating for lumbosacral strain.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeals.  Thus, with respect to those claims, there are no remaining allegations of error of fact or law for appellate consideration, and those appeals are withdrawn.  Accordingly, the Board does not have jurisdiction to review those appeals, and they are dismissed.  

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board need not discuss notice or assistance issues with respect to the claims denied by the July 2008 rating decision, as the Veteran has withdrawn those claims.  

Notice for the October 2010 rating decision was provided in June 2010 letter.  Accordingly, the duty to notify has been fulfilled.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, statements from the Veteran, and the transcript of the June 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran failed to provide dates of claimed 1960s psychiatric treatment at the Minneapolis VA Medical Center.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A VA examination was conducted with respect to the Veteran's PTSD claim in August 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2012 VA examination report is more than adequate in that it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and provides a rationale for the opinion offered.  Parenthetically, the Board notes that, as discussed below, the opinion provided does not support the Veteran's claim as a stressor has not been established.

Turning to the Veteran's claim for service connection for depression or dysthymic disorder, the Board notes that the record contains no VA pertinent examination report or medical opinion.  However, as discussed below, the Veteran's service treatment records are negative for any psychiatric complaints, symptoms, findings or diagnoses.  Thus, the second McLendon element is not satisfied with respect to this claim.  

Moreover, there is no medical evidence indicating that the Veteran's claimed depression or dysthymic disorder may be etiologically associated with any established in-service event, injury, or disease.  Thus, the third McLendon element is not satisfied with respect to this claim on appeal.  The Board recognizes that the Court of Appeals for Veterans Claims (Court) in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  

However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that the Veteran's depression or dysthymic disorder might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain an opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  There is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that he incurred PTSD during active duty.  He contends that he had two stressors during active duty.  One occurred when he saw a person crushed between a ship and a landing craft.  The second occurred when the Veteran was an engineer on a landing craft and went on land in Vietnam.  He had a confrontation with a Vietnam soldier and when that soldier fell down and his hat came off, photos of the soldier's wife and two children fell out.  The Veteran's representative asserts that the Veteran was in combat but the Veteran offers no specific details.  

The Veteran also contends that he incurred depression or dysthymic disorder during active duty.  He generally asserts that his depression or dysthymic disorder began during active duty while he was at sea and his father died.  He was airlifted from the ship to California and had to make his own way home.  He asserts that his depression has continued since that time. 

The relevant law provides that service connection may generally be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, these amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  Thus, they are not relevant to the Veteran's claim.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  In so finding, the Board observes that there is no evidence that the Veteran was in combat or that he experienced a stressful event during service.  

The Board also finds that the preponderance of the evidence is against the Veteran's claim for service connection for depression or a dysthymic disorder.  There is no evidence linking the Veteran's depression or dysthymic disorder to active duty.  

The Veteran's service treatment records, which do not include a separation medical examination, are negative for psychiatric complaints, symptoms, findings or diagnoses.  They accordingly weigh against each of his claims. 

The Veteran's service personnel records and DD 214 do not show that he was in combat.  Although the Veteran's representative has made general assertions as to being in combat, the Veteran has offered no specific details.  

The Veteran contends that he sought psychiatric treatment at the Minneapolis VAMC in the 1960s.  However, the record is negative for any such treatment, and as noted above the Veteran has not provided the requested information that would enable VA to conduct a search for the claimed records.  

The earliest post-service indication of a psychiatric disability is dated nearly two decades after separation.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The August 2012 VA examination report provides an Axis I diagnosis of PTSD, chronic, with secondary depression symptoms (likely underlying dysthymia).  The examiner stated that, giving the Veteran the benefit of the doubt, based on that day's evaluation, psychometric testing and review of mental health treatment records, it was at least as likely as not that the Veteran's diagnosis was related to experiences in the military, although the nature and extent of all experiences was unknown.  

However, even when a claimant seeking service connection for PTSD has an unequivocal diagnosis of PTSD, service connection for PTSD requires a confirmed military service stressor, unless the claimed stressor is related to combat and the evidence establishes that the Veteran engaged in combat with the enemy.

In this case, as noted above, the Veteran's service treatment records, service personnel records and DD214 are negative for any evidence of combat.  Significantly, the Veteran has not provided any details in support of his contentions that he was in combat.  

When a claimed stressor is not related to combat a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau, supra; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

There is no evidence in the case before the Board to confirm either of the Veteran's alleged stressors.  The August 2012 VA Axis I diagnosis of PTSD does not corroborate that any stressor occurred.  The diagnosis is based solely on the Veteran's unsubstantiated assertions regarding what occurred in service.  A medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

VA has attempted to corroborate the Veteran's claimed stressors.  An October 2012 VA memorandum in the claims file notes that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U. S. Army and Joint Services Records Research Center and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The memorandum determined that all procedures to obtain this information from the Veteran had been properly followed.  All efforts to obtain the needed information had been exhausted, and any further attempts would be futile. 

The Board is not bound to accept the Veteran's uncorroborated account of his experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1992); Swann, supra.  The question of whether a specific event reported by a veteran as a stressor actually occurred is a question of fact for the Board to decide, involving, as it does, factors as much historical as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In the absence of a showing of combat with the enemy or evidence of a verifiable stressor, the Board concludes that the Veteran has failed to satisfy the criteria for service connection for PTSD.  As the Veteran bases his claim on the reported stressors, service connection cannot be granted without verification of them, regardless of the current diagnosis of PTSD or positive nexus opinion.

Turning to the Veteran's depression and dysthymic disorder, post-service medical treatment records reflect pertinent diagnoses and treatment.  However, there is no competent medical evidence linking either disability to the Veteran's active duty.  A 1988 private treatment report described the Veteran's depression as situational.  A 1990 treatment report noted that the Veteran appeared unhappy with his current job situation.  The August 2012 VA examination described the Veteran's depression symptoms as secondary to his PTSD.        

In fact, since the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to depression or dysthymic disorder, or any pertinent events or injuries, any positive medical opinion that purported to be based on a review of the service treatment records would lack probative value, as it would not accurately reflect the record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The Board acknowledges the Veteran's own assertions in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno, supra.  However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the claimed depression or dysthymic disorder is related to active duty) could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.    

The Veteran is competent to state that he observed the claimed symptoms during or after service.  The Board finds him to be credible in this regard.  However, the Veteran is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of the claimed disability.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for PTSD, or service connection for depression or dysthymic disorder.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal for service connection for diabetes mellitus, type II, is dismissed.

The appeal for service connection for an increased rating for lumbosacral strain is dismissed.

Service connection for PTSD is denied.  

Service connection for depression or dysthymic disorder is denied.  


REMAND

A preliminary review of the record indicates that the Veteran's claim for service connection for a left leg disability, to include as secondary to service-connected lumbosacral strain, requires additional development.

The Veteran complains of left leg pain and weakness that causes him to fall.  The Veteran is competent to so testify.  Layno, 6 Vet. App. at 469.  The report of an October 2010 VA examination provides a diagnosis of mild degenerative joint disease of the left knee.  The VA examiner noted that he was unable to provide an opinion as to whether left leg pain was secondary to the Veteran's service-connected lumbosacral strain without resort to mere speculation.  He provided several reasons, including that there was no nerve conduction testing to determine that the Veteran's left leg condition to be related to his low back.  

This explanation indicates that additional nerve conduction testing is necessary to determine whether the Veteran's left leg disability was related to his service-connected lumbosacral strain.  Such testing is all the more necessary in light of the subsequent comment by the examiner that he could find no definitive diagnosis from neurology or neurosurgery to determine the true left leg weakness condition that would involve instability of the left knee.  

As a result, additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to determine the nature, extent and etiology of any left leg disability that may be present, to include pain and weakness.  The examination should include nerve conduction testing.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation, nerve conduction testing and any other tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current left leg pain or weakness is proximately due to or chronically aggravated by the Veteran's service-connected lumbosacral strain.  

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


